Wait, J.
The testimony of the officer was properly admitted in evidence. Commonwealth v. Kimball, 7 Gray, 328.
*249If properly admitted upon any ground, the evidence could be used for any purpose, unless its use was expressly limited by the court. Pegg v. Warford, 7 Md. 582. State v. Farmer, 84 Maine, 436, 440. See Higlister v. French, 180 Mass. 299, 301. Hubbard v. Allyn, 200 Mass. 166, 171.
In Commonwealth v. Harwood, 4 Gray, 41, cited by the defendant, the statements excluded were not made upon the premises nor by an inmate. That decision has no application here.

Exceptions overruled.